 



Exhibit 10.1
MUTUAL TERMINATION AGREEMENT
THIS MUTUAL TERMINATION AGREEMENT (this “Agreement”) is made and entered into as
of the 6th day of February, 2006 (the “Effective Date”) by and among Transmeta
Corporation, a Delaware corporation (“TMTA”), Culture.com Technology Limited, a
Hong Kong corporation (“CCTL”) and Culturecom Holdings Limited, a Bermuda
company (“CCHL”). TMTA, CCHL and CCTL are sometimes referred to herein,
collectively, as the “Parties.”
Recitals
     WHEREAS, certain of the Parties entered into that certain Asset Purchase
Agreement, dated as of May 26, 2005, as amended and that certain License
Agreement, dated as of May 26, 2005;
     WHEREAS, certain of the Parties and Escrow Agent (as defined in the Asset
Purchase Agreement) entered into that certain Escrow Agreement, dated as of
May 26, 2005;
     WHEREAS, TMTA and CCHL entered into that certain Guarantee, dated as of
May 26, 2005. The previously-referenced Asset Purchase Agreement, License
Agreement, Escrow Agreement and Guarantee are sometimes referred to herein,
collectively, as the “Transaction Agreements;” and
     WHEREAS, the Parties mutually wish to terminate the Transaction Agreements
as set forth in this Agreement.
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Parties agree as follows.
Agreement
     1. Termination. The Parties hereby mutually terminate each of the
Transaction Agreements, in their entirety, effective as of the Effective Date.
Accordingly, none of the Parties shall have any further obligations of any kind
with respect to any of the Transaction Agreements. Without limiting the
foregoing, and notwithstanding any provision in any of the Transaction
Agreements to the contrary, none of the obligations of any of the Parties shall
survive the termination of the Transaction Agreements including, without
limitation, Section 8.4 and Article 10 of the Asset Purchase Agreement,
Sections 7, 8, 9, 10, 11.4, 11.5 and 12 of the License Agreement, and any other
provisions, obligations or rights that were otherwise expressly or impliedly
intended to survive termination.
     2. Release of Escrow Fund. Promptly following the Effective Date, the
Parties shall each use good faith efforts to terminate the Escrow Fund (as
defined in the Asset Purchase Agreement) as soon as practicable, and arrange for
the Escrow Agent (as defined in the Asset Purchase Agreement) to remit all funds
in the Escrow Fund to CCTL except for One Hundred Eighty Six Thousand Dollars
(US$186,000), which shall be remitted to and retained by TMTA without any
obligation of TMTA with respect thereto. Without limiting the foregoing, each of
the Parties shall deliver promptly such certificates as are required to
terminate the Escrow Fund and distribute funds therein as set forth in this
Section 2.
     3. Press Release. Each of the Parties shall be responsible for issuing its
own press release.

 



--------------------------------------------------------------------------------



 



     4. Return of Confidential Information. Promptly following the Effective
Date, each of the Parties shall return any materials in its possession
containing any confidential or proprietary information of any of the other
Parties in accordance with this Agreement and the applicable provisions of the
Transaction Agreements. In addition, each of the Parties shall delete any
electronic copies of any materials containing any confidential or proprietary
information of any of the other Parties. Notwithstanding anything else herein,
legal counsel for each Party may retain one (1) archival copy of documents
containing confidential or proprietary information of the other Parties, which
documents shall not be used for any purpose other than in the event of any
dispute regarding the Parties’ mutual termination of the Transaction Agreements.
The Parties reaffirm that their past and continuing business discussions shall
continue to be governed by the terms of that certain Nondisclosure Agreement
dated as of March 23, 2005 (the “NDA”).
     5. Waiver of Claims. TMTA, on the one hand, and CCHL and CCTL, on the other
hand, hereby release each other and waive any claims that such Party or Parties
may have against the other and the released Party’s or Parties’ owners, agents,
officers, shareholders, employees, directors, attorneys, subscribers,
subsidiaries, affiliates, successors and assigns, whether known or not known, in
connection with, resulting from or arising out of the Transaction Agreements;
provided, however, that nothing herein shall release any of the Parties from any
of its obligations or liabilities under the NDA. By signing below, each of the
Parties expressly waives any benefit of Section 1542 of the Civil Code of the
State of California, which provides as follows (or the benefit of any similar
law or rule that provides to the effect of the following):
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
     6. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of California without
reference to the principles of conflict of laws of that or any other
jurisdiction.
     7. Costs and Expenses. Each of the Parties shall bear its own costs and
expenses in connection with the negotiation and drafting of this Agreement.
     8. Counterparts; Facsimile Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original, but
all of which shall constitute one and the same agreement. Signatures received by
facsimile shall be deemed to be original signatures.
<signature page follows>

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

            TMTA:

TRANSMETA CORPORATION
      By:   /s/ Arthur L. Swift  2/7/06         Name:   Arthur L. Swift       
Its: President and Chief Executive Officer     

            CCTL:

CULTURE.COM TECHNOLOGY LIMITED
      By:   /s/ Frank W.T. Cheung   2/7/06         Name:   Frank W.T. Cheung   
    Its: Chairman and Chief Executive Officer     

            CCHL:

CULTURECOM HOLDINGS LIMITED
      By:   /s/ Frank W.T. Cheung   2/7/06         Name:   Frank W.T. Cheung   
    Its: Chairman and Chief Executive Officer     

 